Citation Nr: 0605360	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.	Entitlement to service connection for a back disability.

2.	Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1943 to May 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2003 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 2006 
the Board granted the veteran's representative's motion to 
advance the case on the Board's docket due to the appellant's 
advanced age.


FINDINGS OF FACT

1. A back disability was not manifested during the veteran's 
active service, and any current low back disability is not 
shown to be related to service, including to any injury 
therein.

2. The veteran is not shown to have a neck disability.


CONCLUSIONS OF LAW

1. Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

2. Service connection for a neck disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding notice content, the initial rating decision in 
December 2003 and the August 2004 statement of the case (SOC) 
notified the veteran of applicable laws and regulations, of 
what the evidence showed, and why his claim was denied.  
February 2003 (prior to the initial adjudication of his 
claim) and October 2005 letters asked him to either submit or 
identify (for VA to assist in obtaining) any additional 
evidence.  While the notice provided to the veteran prior to 
the RO's initial consideration of the matter was not in full 
compliance with all pertinent guidelines, he was provided 
content-complying notice via an October 2005 letter and an 
August 2004 SOC which included the text of the regulation 
implementing the VCAA (and specifically that VA should advise 
the claimant to submit any pertinent evidence in his 
possession).  The veteran has had ample opportunity to 
respond, and is not prejudiced by any notice defect, 
including in timing.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's treatment records have been secured.  He has 
not identified any pertinent evidence that remains 
outstanding.  The Board has also considered whether a VA 
examination or medical opinion is necessary.  Because there 
is no evidence of related disease, injury, or event in 
service, and no competent evidence suggesting that any 
current back or neck disability may be related to service, 
the Board finds that a VA examination or medical opinion is 
not necessary.  See 38 C.F.R. § 3.159.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background, Legal Criteria, and Analysis

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the veteran's 
service medical records (SMRs) may have been destroyed in a 
1973 fire at that facility.  The Board is aware that in such 
a situation there is a heightened duty to assist a claimant 
in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  This duty includes a search for alternate 
medical records, as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Cromer 
v. Nicholson, 19 Vet. App. 215 (2005).  The record reflects 
that the RO made exhaustive efforts to obtain alternate 
source medical records.  An admissions record from the Office 
of the Army Surgeon General (SGO) notes that in December 1944 
the veteran was admitted to a treatment facility in Fort 
Benning, Georgia.  The diagnosis was "retained foreign body, 
New (retained foreign body is a traumatism)".  The causative 
agent listed was booby trap.  It appears the veteran returned 
to duty immediately.  There is no reference to a back or neck 
injury.

In May 2003, the veteran submitted a form to help the RO 
reconstruct his medical data and stated that in 1946 he was 
seen for a back injury at a medical facility in Heidelburg, 
Germany.  Records from such facility were sought, and it was 
determined that Heidelburg, Germany did not have any medical 
records prior to 1960.  The RO also requested copies of 
active duty inpatient clinical records and sick / morning 
reports.  All requests came back with no results because the 
records were fire-related.

Based on the NPRC certification that the veteran's service 
record is "fire-related," the analysis below was undertaken 
with consideration of the duties and obligations set forth in 
Cromer.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Back Disability

The evidence is unclear as to whether the veteran currently 
has a back disability.  In January 2003, he submitted an 
authorization to release medical records stating that he had 
been treated for a back and neck condition by Kaiser 
Permanente since 1995.  A request for records of such 
treatment produced an undated record which notes that the 
veteran was seen by Dr. K. for back pain.  Dr. K. noted that 
the veteran was injured in 1945 in the Army, but did not 
provide an opinion linking the veteran's back pain to this 
injury.  Evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  There are no 
post-service treatment records showing a current diagnosis of 
a back disability.  

Furthermore, none of the alternate service medical records 
uncovered by the RO in its exhaustive search revealed 
evidence of a back or neck injury in service.  The veteran's 
September 2004 VA Form 9 notes that at his separation 
examination he told the doctor about "the accident and [his] 
back pain" and that x-rays were taken of his back at that 
time.  However, the veteran's separation examination report, 
which is of record, states that his musculoskeletal system 
was free of defects.  No back complaints were noted.  In his 
January 2004 notice of disagreement, the veteran stated that 
he did not receive treatment for his back injury because 
after the injury he was given a morphine shot that "killed 
the pain".  Since his discharge from service he has been 
taking Naproxen pain pills (which alleviated the pain for 
three days).  Notably, a lengthy period of time between 
service and the first postservice clinical notation of 
complaints or symptoms associated with the disability at 
issue, is of itself a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 ((Fed. Cir. 
2000)(in a claim alleging that a disability was aggravated by 
service).  Additionally, the veteran's own unsupported 
statements relating his current disability to an injury in 
service are not competent evidence, as he is a layperson, and 
lacks the training to opine regarding medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the threshold requirements necessary to establish 
service connection are not met as to the claim pertaining to 
a back disability.  There is no evidence of a back injury or 
complaints in service, no firm diagnosis of a current back 
disability, and no competent (medical) evidence that any 
current back disability might be related to service.  A clear 
preponderance of the evidence is against the veteran's claim 
seeking service connection for a back disability, and the 
claim must be denied.  

Neck Disability

The file does not contain any evidence that the veteran now 
has a neck disability.  The post-service medical record in 
the claims file discusses only the veteran's back pain and 
does not mention any neck disability complaint or finding.  
Thus, the first threshold requirement necessary to 
substantiate a service connection claim, competent (medical 
diagnosis) evidence of current disability, is not satisfied, 
and it is unnecessary to proceed with the analysis of the 
claim any further.  See Hickson, supra.  A clear 
preponderance of the evidence is against the claim seeking 
service connection for a neck disability, and the claim must 
be denied.


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


